Opinión disidente emitida por el
Juez Asociado Señor Her-nández Denton.
Los peticionarios fueron denunciados por violar la Orde-nanza Municipal Núm. 22, Serie 1973-74, según enmendada, en particular la See. 4 que prohíbe “ingerir bebidas alcohólicas o exibir [sic] en envases con [síc] contenido de bebidas alco-hólicas en calles, plazas o sitios públicos”. Esta ordenanza, conocida como ordenanza para evitar, castigar y eliminar males funestos que perturban el bienestar de la comunidad cayeyana y para otros fines, prohíbe, entre otras cosas:
. . . burlar, perseguir o molestar a inválidos, ancianos, de-mentes o cualquier ser humano.
... a parejas amarteladas a conducirse en forma contraria a los valores morales de dicha sociedad.
. . . ponerse de pie sobre los bancos de la Plaza Pública [sic] o dormir en ellos.
... el uso de vehículos de arrastre o cualquier otro objeto de rodaje que sea para la diversión en aceras y la plaza pú-blica, así como bicicletas, patines, etc.
. . . hablar en tonos de alta voz entre las diez de la noche y las cinco de la mañana en calles y plazas.
Dispone dicha ordenanza, que la convicción por infringir alguna de sus secciones será castigada con multa no menor de *907veinticinco dólares ni mayor de cien dólares, o un día de cárcel por cada dólar que deje de pagar o ambas penas a discreción del Tribunal.
Tanto el principio de Derecho Penal de nullum crimen sine lege praevia, recogido en el Art. 8 del Código Penal de Puerto Rico de 1974, (1) como el mandato constitucional de que nin-guna persona será privada de su libertad sin debido proceso de ley, Art. II, Sec. 7, Constitución del Estado Libre Asociado de Puerto Rico, proscriben las leyes vagas. D. Nevares-Muñiz, Derecho Penal Puertorriqueño, Parte General, Hato Rey, Inst. Desarrollo del Derecho, 1983, pág. 90. El requisito de que un estatuto sea claro y preciso es particularmente importante en estatutos de carácter penal. Pueblo v. Mantilla, 71 D.P.R. 36, 40 (1950); Winters v. New York, 333 U.S. 507, 515 (1947); Cantwell v. Connecticut, 310 U.S. 296 (1940); Pierce v. United States, 314 U.S. 306, 311 (1941).
En Vives Vázquez v. Tribunal Superior, 101 D.P.R. 139, 145-146 (1973), este Tribunal citó con aprobación las expre-siones del Tribunal Supremo de Estados Unidos en Grayned v. City of Rockford, 408 U.S. 104, 108-109 (1972), a los efec-tos de que:
“Es un principio básico del debido procedimiento que una ley es nula por vaguedad si sus prohibiciones no están clara-mente definidas. Las leyes imprecisas violentan diversos va-lores importantes. Primero, porque asumimos que el hombre es libre para elegir entre la conducta legal e ilegal, insistimos que las leyes den a la persona de ordinaria inteligencia una oportunidad razonable para saber qué está prohibido, de modo que pueda actuar en concordancia con ese conocimiento. Las leyes imprecisas pueden engañar al inocente al no pro-veer un aviso adecuado. Segundo, si ha de prevenirse la apli-*908eación arbitraria y discriminatoria, las leyes deben proveer normas claras para aquellos que las aplican. Una ley vaga de-lega, de modo no permisible, cuestiones básicas de política a policías, jueces y jurados para ser resueltas sobre bases sub-jetivas y ad hoc, con los consiguientes peligros de aplicación arbitraria y discriminatoria. Tercero, pero relacionado, cuando un estatuto impreciso ‘empalma con áreas sensitivas de las libertades básicas garantizadas por la Primera En-mienda’ ‘opera para inhibir el ejercicio de [esas] liberta-des’. Los significados inciertos inevitablemente llevan a los ciudadanos a ‘permanecer mucho más lejos de la zona ile-gal’ . . . que si las fronteras de las áreas prohibidas estuvie-sen claramente demarcadas. (Citas omitidas.)”
Una ley será declarada nula por vaguedad si (1) una persona de inteligencia promedio no queda debidamente advertida del acto u omisión que el estatuto pretende prohibir y penar; (2) se presta a la aplicación arbitraria y discriminatoria, y (3) interfiere con el ejercicio de derechos fundamentales ga-rantizados por la Constitución. Papachristou v. City of Jacksonville, 405 U.S. 156, 162 (1971); Winters v. New York, supra, pág. 515; Lanzetta v. New Jersey, 306 U.S. 451, 453 (1938); Connally v. General Construction, 269 U.S. 385, 391 (1926); Herndon v. Lowry, 301 U.S. 242, 264 (1936); United States v. Harris, 347 U.S. 612, 617 (1954); Kolender v. Lawson, 461 U.S. 352, 357-358 (1982); Pueblo v. Mantilla, supra, pág. 40; Meléndez v. Tribunal, 90 D.P.R. 656, 661 (1964); Vives Vázquez v. Tribunal Superior, supra; Amsterdam, The Void for Vagueness Doctrine in the Supreme Court, 109 U. Pa. L. Rev. 67 (1960); Nevares, op. cit.; D. Nevares-Muñiz, Código Penal de Puerto Rico, revisado y comentado, San Juan, Rev. C. Abo. P.R., 1986, pág. 17; L. Tribe, American Constitutional Law, 2da ed., Nueva York, The Foundation Press, 1988, Secs. 12-28, pág. 718; R. Rotunda, J. Nowak, J. Young, Treatise on Constitutional Law, St. Paul, Minnesota, West Publishing Co., 1986, Yol. 3, Sec. 20.9, págs. 34-36.
*909La ordenanza municipal aquí impugnada no puede supe-rar el ataque por vaguedad a menos que mediante una inter-pretación judicial limitemos y aclaremos su alcance y supere-mos sus defectos constitucionales. Contrario a la buena meto-dología judicial, la opinión del Tribunal acepta la constitu-cionalidad de la ordenanza en su sentido más amplio. La orde-nanza en general adolece de vaguedad en la medida en que no describe en forma adecuada lo que son “sitios públicos”. Cuando se utiliza lenguaje general sin delimitarse adecuada-mente de manera que el estatuto proscribe no sólo la conducta que en efecto se desea castigar, sino que también prohíbe con-ducta que podemos presumir no se considera delictiva, estamos ante un estatuto nulo por vaguedad. Winters v. New York, supra, pág. 516. Además de en las calles y la plaza pública, ¿en qué otros sitios públicos prohíbe la ordenanza que se in-gieran o se exhiban envases de bebidas alcohólicas? ¿Son sitios públicos para propósitos de la ordenanza el parque de béisbol, la orilla de un río?; ¿se considera que el que conduce su auto y lleva en él envases de bebidas alcohólicas actúa en contraven-ción a la ordenanza?, y si se estaciona el automóvil en la vía pública, y a plena vista se puede ver que en el mismo hay be-bidas alcohólicas, ¿debe entenderse que el dueño del auto está exhibiendo envases de bebidas alcohólicas?, y aquel que va ca-minando a su casa y lleva bebidas embriagantes que acaba de comprar para ingerir en su hogar, ¿puede ser detenido camino a su casa por violar la ordenanza?
No es posible sostener como válida una ordenanza que obliga a ciudadanos de inteligencia promedio a adivinar el sig-nificado del estatuto, a hacer conjeturas sobre qué conducta está prohibida. Además, la Ordenanza Núm. 22 del Municipio de Cayey se presta para que mediante su aplicación discrimi-natoria los agentes del orden público persigan a grupos de personas que no gozan de su simpatía. Kolender v. Lawson, supra, pág. 360.
*910El Municipio de Cayey tiene un reconocido poder de apro-bar medidas con el propósito de controlar los problemas socia-les que le aquejan. Independientemente del legítimo propósito que tenga un municipio al aprobar una ordenanza, ésta debe ceñirse a los mandatos constitucionales. En un sistema consti-tucional como el nuestro, donde se le garantiza al individuo su libertad dentro de un esquema legal que persigue mantener un orden social, las intervenciones del estado con la libertad de las personas no deben ser arbitrarias o discriminatorias.
La opinión emitida por este Tribunal valida una orde-nanza que por su vaguedad atenta contra el derecho a la liber-tad consagrado por nuestra Constitución y la de Estados Uni-dos de América.
Por las razones expuestas anteriormente, disiento.
Voto particular del
Juez Asociado Señor Rebollo López.
Concurrimos en el resultado al que llega el Tribunal en el presente caso por cuanto entendemos que la modalidad, bajo la Ordenanza Municipal Núm. 22 del Municipio de Cayey, por la cual específicamente se procesa a los acusados apelantes —in-gerir bebidas alcohólicas en la vía pública del citado munici-pio— es una cuya validez es incuestionable. Tenemos reparo, sin embargo, a la “necesidad” de los pronunciamientos que hace una mayoría de este Tribunal respecto a la validez de las otras modalidades que penaliza la referida ordenanza, las cuales no están en controversia.

 Art. 8
“No se instará acción penal contra persona alguna por un hecho que no esté expresamente definido por la ley como delito, ni se impondrán penas o medidas de seguridad que la ley no hubiere previamente establecido.
“No se podrán crear por analogía delitos, penas, ni medidas de seguri-dad.” — Código Penal, 1974.